            Case 2:20-cv-00971-RAJ-BAT Document 9 Filed 08/06/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   PACIFIC COUNTY TEA PARTY, et al.,

 9                               Plaintiffs,                CASE NO. 2:20-cv-00971-RAJ-BAT

10           v.                                             ORDER DIRECTING PLAINTIFFS
                                                            TO FILE STATUS REPORT
11   JAY INSLEE, et al.,

12                               Defendants.

13          On June 16, 2020, Plaintiffs filed a complaint. On June 22, 2020, Plaintiff James
14   O’Hagan filed proposed summonses. Dkt. 6. On June 23, 2020, the Clerk of Court advised
15   Plaintiffs that their filing was deficient as a civil cover sheet was not filed and the summonses
16   submitted were not in compliance with LCR 4 and Fed. R. Civ. P. 4 and cannot be issued. Dkt. 5.
17   The Clerk provided a summons form and advised Plaintiffs that fillable summons forms can be
18   found on the Court’s website. Id. On June 25, 2020, the Clerk of Court again advised Plaintiffs
19   that their summonses were deficient. Dkt. 7. Plaintiffs have not corrected these deficiencies.
20          Pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 4(m), if a defendant is not
21   served within 90 days after the complaint is filed, the court –on motion or on its own after notice
22   to the plaintiff –must dismiss the action without prejudice against the defendant or order that
23   service be made within a specified time. But, if the plaintiff shows good cause for the failure, the


     ORDER DIRECTING PLAINTIFFS TO FILE
     STATUS REPORT - 1
            Case 2:20-cv-00971-RAJ-BAT Document 9 Filed 08/06/20 Page 2 of 2



 1   court must extend the time for service for an appropriate period.

 2          Plaintiffs are responsible for submitting summonses in the proper format for issuance by

 3   the Clerk of Court. Plaintiffs are also responsible for having the summonses and complaint

 4   served within the time allowed by Rule 4(m) and must furnish the necessary copies (of the

 5   summonses and complaint) to the person who makes service. Fed. R. Civ. P. 4(c)(1).

 6          Accordingly, it is ORDERED that Plaintiffs shall provide the Court with a status report

 7   of its efforts to provide the correct summons forms by August 13, 2020. If Plaintiffs fail to do

 8   so, this action may be dismissed for failure to prosecute.

 9          DATED this 6th day of August, 2020.

10

11                                                         A
                                                           BRIAN A. TSUCHIDA
12                                                         Chief United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23



     ORDER DIRECTING PLAINTIFFS TO FILE
     STATUS REPORT - 2
